Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 11-28 are pending.

Claim Objections
3.		Claim 11 is objected to because of the following informalities: line 5 “displaying at least one graphic display object” is missing a semicolon at the end of the line.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassman et al. (US Patent Application Publication 2019/0092170), herein after referred to as Gassman, in view of Uhm (US Patent Application Publication 2017/0349098).
Regarding independent claim 11, Gassman discloses a vehicle with a display device (figure 1 reference vehicle 10 with deployable display 12 as described in paragraph [0048]) comprising: 
a roof (figure 1 reference roof system 14); 
a display panel with a pixel matrix (figure 1 reference deployable display 12 described in paragraph [0048] as either LCD or OLED both of which inherently comprise pixel matrix for display), the display panel being rigid (figures 1-3 and paragraph [0049] reference rigid); and 
control circuitry (figure 1 reference controller 21) configured to actuate at least one pixel element of the pixel matrix for displaying at least one graphic display object (figure 2A reference deployable display 12 with user interface 23 under control of controller 21 (paragraphs [0052] and [0056]) to display viewing areas 18 which operates as rear view mirror, side mirror or other display (graphical display objects)(depicted in figure 2a to also operate as navigation and a head-up display including km/h navigation distance and other information)(paragraph [0053])) 
a controllable supporting arrangement movably supporting the display panel (figure 1 reference motor or actuation device 13 described in paragraph [0051] to facilitate deployment of the display 12 between positions depicted in figures 1-3); and 
an electronic control unit configured to adjust the display panel between a first position, covering at least one portion of the roof, and a second position as a paragraphs [0052]-[0053] and [0055]-[0056] describes the deployable display 12 to be controlled via controller 21 to operate as a sunshade, prevent glare (via shaded areas 18), user interface 23, autonomous operation (position shown in figure 3); each of which describes driving situations), the display panel configured to cover at least one portion of a windscreen in the second position (figure 1 depicts a position covering only the roof 14, figure 2 depicts a position covering a part of the roof and a part of the windshield, figure 3 depicts a position only covering the windshield).  
Gassman discloses the embodiments of figures 6-8 as flexible (paragraphs [0058] and [0070]) and in view of paragraph [0049] implies the other embodiment (figures 1-3) as rigid. Therefore, Gassman does not disclose the display to be flexible for the embodiment of figures 1-3.
Kim discloses a display utilized for blocking sunlight on a vehicle’s windshield as flexible due to an external force via an adjustable contact portion (Figures 3a-3b reference flexible display 211 and contact portion 241 to be automatically adjusted for sun as described in paragraphs [0109]-[0114], [0134]-[0135], and paragraph [0245]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Gassman’s rigid OLED display with the known technique of being flexible due to an external force yielding the predictable results of utilizing the controller for automatically adjusting the curvature of the display depending on the detected gaze of the driver and detected position of the sun to effectively block sunlight from the gaze of the driver as disclosed by Kim (paragraph [0245]).
claim 21, Gassman and Kim discloses a vehicle according to claim 11, further comprising a luminosity sensor (Kim: figure 2 reference light amount sensor 142), wherein the display panel has an additional layer with a substrate having an adjustable degree of light transmission, and wherein the control circuitry is adapted to adjust a degree of light transmission through the display panel as a function of a transparency signal (Gassman: figure 2 reference dark areas 20 described in paragraphs [0052]-[0053] as adjusted transmissivity areas of the deployable display 12 such that light is blocked from entering the vehicle) from the luminosity sensor (Kim: paragraphs [0239]-[0241] wherein the transparent flexible display 211 includes light blocking areas adjusted based on the amount of light emitted into the vehicle from light sensor 142 (figure 2)).  
Regarding claim 22, Gassman discloses a vehicle according to claim 11, wherein the source includes user input by at least one of a gesture, voice input and a touch signal, resulting in the position signal derived by the electronic control unit (paragraph [0070] describes controlling the deployable display 12 via voice, gesture, touch).  
Regarding claim 23, Kim discloses a vehicle according to claim 11, wherein the source includes a light detection sensor configured to estimate an angle of incidence of a light beam of a predefined intensity on the vehicle roof resulting in the position signal derived by the electronic control unit (figure 2 reference solar sensor 141 utilized to detect the angle and position of the sun as described in paragraph [0245] and light amount sensor 142 utilized to detect the amount of light entering the vehicle as described in paragraph [0241]).  
claim 24, Kim discloses a vehicle according to claim 11, wherein the source includes a camera configured to estimate the position of eyes of a user driving the vehicle, resulting in the position signal derived by the electronic control unit (paragraph [0245] describes detecting the gaze 1020 of the occupant via camera 121b and utilized by processor 180 to calculate an angle formed by the light blocking area or the image display area with respect to the ground based on the position of the sun).  
Regarding claim 25, Gassman discloses a vehicle according to claim 11, wherein the display panel is movable by the controllable supporting arrangement along a longitudinal direction of the vehicle (figures 1-3 depicts movement of the display 12 longitudinal direction of the vehicle).  
Regarding claim 26, Gassman discloses a vehicle according to claim 11, wherein the driving situation of the vehicle is one of manual driving and autonomous driving (paragraphs [0050] and [0055] describes the capability of driving the vehicle autonomously or non-autonomous modes in relation to the deployable display 12 views/positions).  
Regarding claim 27, Gassman discloses a vehicle according to claim 26, wherein during the autonomous driving, the display panel is adjusted to the second position where the display panel is configured to provide a graphical user interface (figure 3 and paragraph [0055] describes the vehicle in the autonomous mode wherein display 12 may be provided as a media or instrument panel display for operation of visual displays, instrument and sensor readings, GPS, etc.).  
Regarding claim 28, Gassman discloses a vehicle according to claim 27, wherein the display panel is configured to provide an electronic mirror (figure 2A and paragraphs [0053]-[0054] describes the display comprising side mirror and rear mirror views).

Allowable Subject Matter
5.		Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that only claim 12 is required for allowability as described below.
The following is a statement of reasons for the indication of allowable subject matter: Neither Gassman nor Uhm disclose control circuitry is adapted to display a representation of a roof module as the at least one graphic display object on the display panel at a constant position relative to a reference point inside the vehicle, by shifting an actuation of the pixel elements of the graphic display object representing the roof module, where a magnitude of a rate of shifting the actuation of the pixel elements is equal to a magnitude of a rate of change of position of the display panel and a direction of the rate of shifting the actuation of the pixel elements is opposite to that of the rate of change of the position of the display panel.
It is noted cited but not relied upon prior art Mertens et al. (US Patent Application Publication 2018/0012562) discloses in paragraph [0079] displays may display representations of a roof of a vehicle. However, Mertens et al. does disclose the displays to move/change position within the vehicle. Therefore, while a combination of these arts may disclose a movable display to display a representation of a vehicle’s roof there is no motivation beyond hindsight to 

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622